Exhibit 10.33

GRANT NO. XX

LIFEVANTAGE CORPORATION

2010 LONG-TERM INCENTIVE PLAN

INCENTIVE STOCK OPTION AGREEMENT

The Company hereby grants an Option to purchase Shares to the Optionee named
below. The terms and conditions of the Option are set forth in this cover sheet,
in the attached Incentive Stock Option Agreement and in the Lifevantage
Corporation 2010 Long-Term Incentive Plan as it may be amended from time to
time. This cover sheet is incorporated into and a part of the attached Incentive
Stock Option Agreement (together, the “Agreement”).

Date of Option Grant: March 15, 2011

Name of Optionee: Douglas C. Robinson

Number of Shares Covered by Option: 133,333

Exercise Price per Share: $1.20

Fair Market Value of a Share on Date of Option Grant: $0.75

Expiration Date: March 14, 2021

Vesting Calculation Date: March 15, 2011

Vesting Schedule:

Subject to all the terms of the Agreement and your continued Service, your right
to purchase Shares under this Option shall vest as to all 133,333 Shares on
June 30, 2013. In all cases, the resulting aggregate number of vested Shares
will be rounded down to the nearest whole number. No Shares subject to this
Option will vest after your Service has terminated for any reason.

By signing this cover sheet, you agree to all of the terms and conditions
described in the Agreement and in the Plan and the Plan’s prospectus. You are
also acknowledging receipt of this Agreement and a copy of the Plan and the
Plan’s prospectus.

 

Optionee:

  

 

      (Signature)   

Company:

  

 

      (Signature)   

Title:

  

 

  

Attachment



--------------------------------------------------------------------------------

LIFEVANTAGE CORPORATION

2010 LONG-TERM INCENTIVE PLAN

INCENTIVE STOCK OPTION AGREEMENT

 

1.   

The Plan and

Other Agreements

  

The text of the Plan is incorporated in this Agreement by reference. Certain
capitalized terms used in this Agreement are defined in the Plan; provided,
however, the term “Cause,” as used herein, shall have the meaning ascribed to it
in that certain employment agreement by and between you and the Company
effective as of March 15, 2011, as amended from time to time.

 

This Agreement and the Plan constitute the entire understanding between you and
the Company regarding this Option. Any prior agreements, commitments or
negotiations concerning this Option are superseded.

2.   

Incentive Stock

Option

  

This Option is intended to be an Incentive Stock Option under section 422 of the
Code and will be interpreted accordingly.

 

If you cease to be an employee of the Company, a Subsidiary or of a Parent but
continue to provide Service, this Option will be treated as a Nonstatutory Stock
Option on the day after the date that is three (3) months after you cease to be
an employee of the Company (and any Subsidiary or any Parent): (i) even if you
continue to provide Service after your employment has terminated or (ii) if your
termination of employment was for any reason other than due to your death or
Disability. In addition, to the extent that all or part of this Option exceeds
the $100,000 limitation rule of section 422(d) of the Code, this Option or the
lesser excess part will be treated as a Nonstatutory Stock Option.

 

This Option is not intended to be deferred compensation under section 409A of
the Code and will be interpreted accordingly.

3.    Vesting    This Option is only exercisable before it expires and only with
respect to the vested portion of the Option. This Option will vest according to
the Vesting Schedule described in the cover sheet of this Agreement. 4.    Term
   Your Option will expire in all cases no later than the close of business at
Company headquarters on the Expiration Date, as shown on the cover sheet. Your
Option may expire earlier if your Service terminates, as described in Sections
5, 6 and 7 below or on the date on which the Option is cancelled (and not
substituted or assumed) pursuant to a Change in Control or merger or acquisition
or reorganization or similar transaction involving the Company.

 

2



--------------------------------------------------------------------------------

5.   

Termination of

Service - General

   If, while the Option is outstanding, your Service terminates for any reason,
other than being terminated by the Company for Cause or due to your death or
Disability, then the unvested portion of your Option shall be forfeited without
consideration and shall immediately expire on your Termination Date and the
vested portion of your Option will expire at the earlier of (i) the close of
business at Company headquarters on the date that is three (3) months after your
Termination Date, (ii) the Expiration Date set forth in the attached cover sheet
and further described in Section 4 above, or (iii) the date on which the Option
is cancelled (and not substituted or assumed) pursuant to a Change in Control or
merger or acquisition or reorganization or similar transaction involving the
Company. In no event is the Option exercisable after the Expiration Date. 6.   

Termination of

Service for

Cause

   If your Service is terminated by the Company for Cause or if you commit an
act(s) of Cause while this Option is outstanding, as determined by the Committee
in its sole discretion, then you shall immediately forfeit all rights to your
Option without consideration, including any vested portion of the Option, and
the entire Option shall immediately expire, and any rights, payments and
benefits with respect to the Option shall be subject to reduction or recoupment
in accordance with the Clawback Policy and the Plan. For avoidance of doubt,
your Service shall also be deemed to have been terminated for Cause by the
Company if, after your Service has otherwise terminated, facts and circumstances
are discovered that would have justified a termination for Cause, including,
without limitation, your violation of Company policies or breach of
confidentiality or other restrictive covenants or conditions that may apply to
you prior to or after your Termination Date. 7.   

Termination of

Service due to Death

or Disability

   If your Service terminates because of your death or Disability, then the
unvested portion of your Option shall be forfeited without consideration and
shall immediately expire on your Termination Date and the vested portion of your
Option will expire at the earlier of (i) the close of business at Company
headquarters on the date that is twelve (12) months after your Termination Date,
(ii) the Expiration Date set forth in the attached cover sheet and further
described in Section 4 above, or (iii) the date on which the Option is cancelled
(and not substituted or assumed) pursuant to a Change in Control or merger or
acquisition or similar transaction involving the Company. In no event is the
Option exercisable after the Expiration Date. If your Service terminated due to
your death, then your estate may exercise the vested portion of your Option
during the foregoing post-Service exercise period.

 

3



--------------------------------------------------------------------------------

8.    Leaves of Absence   

For purposes of this Option, your Service does not terminate when you go on a
bona fide leave of absence that was approved by the Company in writing, if the
terms of the leave provide for continued Service crediting, or when continued
Service crediting is required by applicable law. For income tax purposes, if the
period of leave exceeds three (3) months and your right to reemployment is not
provided either by statute or by contract, then this Option will be treated as a
Nonstatutory Stock Option if the exercise of this Option occurs after the
expiration of six (6) months from the commencement of such leave of absence.
Your Service terminates in any event when the approved leave ends unless you
immediately return to active work.

 

The Company determines which leaves count for this purpose (along with
determining the effect of a leave of absence on vesting of the Option), and when
your Service terminates for all purposes under the Plan.

9.    Notice of Exercise   

When you wish to exercise this Option, you must notify the Company by filing a
“Notice of Exercise” form at the address given on the form. Your notice must
specify how many Shares you wish to purchase. Your notice must also specify how
your Shares should be registered (in your name only or in your and your spouse’s
names as community property or as joint tenants with right of survivorship). The
notice will be effective when it is received by the Company.

 

If someone else wants to exercise this Option after your death, that person must
prove to the Company’s satisfaction that he or she is entitled to do so.

10.    Form of Payment   

When you submit your notice of exercise, you must include payment of the
Exercise Price for the Shares you are purchasing. Payment may be made in one (or
a combination) of the following forms:

 

•      Cash, your personal check, a cashier’s check or a money order.

 

•      Shares which have already been owned by you for more than six (6) months
and which are surrendered to the Company. The Fair Market Value of the Shares,
determined as of the effective date of the Option exercise, will be applied to
the Exercise Price.

 

•      To the extent a public market for the Shares exists as determined by the
Company, by Cashless Exercise through delivery (on a form prescribed by the
Company) of an irrevocable direction to a securities broker to sell Shares and
to deliver all or part of the sale proceeds to the Company in payment of the
aggregate Exercise Price.

 

4



--------------------------------------------------------------------------------

11.    Withholding Taxes   

You will be solely responsible for payment of any and all applicable taxes
associated with this Option.

 

You will not be allowed to exercise this Option unless you make acceptable
arrangements to pay any withholding or other taxes that may be due as a result
of the Option exercise or sale of Shares acquired under this Option.

12.   

Restrictions on

Exercise and Resale

  

By signing this Agreement, you agree not to (i) exercise this Option (“Exercise
Prohibition”), or (ii) sell, transfer, dispose of, pledge, hypothecate, make any
short sale of, or otherwise effect a similar transaction of any Shares acquired
under this Option (each a “Sale Prohibition”) at a time when applicable laws,
regulations or Company or underwriter trading policies prohibit the exercise or
disposition of Shares. The Company will not permit you to exercise this Option
if the issuance of Shares at that time would violate any law or regulation. The
Company shall have the right to designate one or more periods of time, each of
which generally will not exceed one hundred eighty (180) days in length
(provided however, that such period may be extended in connection with the
Company’s release (or announcement of release) of earnings results or other
material news or events), and to impose an Exercise Prohibition and/or Sale
Prohibition, if the Company determines (in its sole discretion) that such
limitation(s) is needed in connection with a public offering of Shares or to
comply with an underwriter’s request or trading policy, or could in any way
facilitate a lessening of any restriction on transfer pursuant to the Securities
Act or any state securities laws with respect to any issuance of securities by
the Company, facilitate the registration or qualification of any securities by
the Company under the Securities Act or any state securities laws, or facilitate
the perfection of any exemption from the registration or qualification
requirements of the Securities Act or any applicable state securities laws for
the issuance or transfer of any securities. The Company may issue stop/transfer
instructions and/or appropriately legend any stock certificates issued pursuant
to this Option in order to ensure compliance with the foregoing. Any such
Exercise Prohibition shall not alter the vesting schedule set forth in this
Agreement other than to limit the periods during which this Option shall be
exercisable.

 

If the sale of Shares under the Plan is not registered under the Securities Act,
but an exemption is available which requires an investment or other
representation, you shall represent and agree at the time of exercise that the
Shares being acquired upon exercise of this Option are being acquired for
investment, and not with a view to the sale or distribution thereof, and shall
make such other representations as are deemed necessary or appropriate by the
Company and its counsel.

 

5



--------------------------------------------------------------------------------

     

You may also be required, as a condition of exercise of this Option, to enter
into any Company shareholder agreement or other agreements that are applicable
to shareholders.

 

If you sell or otherwise dispose of any of the Shares acquired pursuant to the
exercise of this Option on or before the later of (i) the date that is two years
after the Date of Option Grant or (ii) the date that is one year after the
applicable exercise of this Option, then you shall within ten days of any and
all such sales or dispositions provide the Company with written notice of such
transactions including without limitation the date of each disposition, the
number of Shares that you disposed of in each transaction and their original
Date of Option Grant, and the amount of proceeds you received from each
disposition.

13.    Transfer of Option    Prior to your death, only you may exercise this
Option. You cannot transfer, assign, alienate, pledge, attach, sell, or encumber
this Option. If you attempt to do any of these things, this Option will
immediately become invalid. You may, however, dispose of this Option in your
will or it may be transferred by the laws of descent and distribution.
Regardless of any marital property settlement agreement, the Company is not
obligated to honor a notice of exercise from your spouse, nor is the Company
obligated to recognize your spouse’s interest in your Option in any other way.
14.    Retention Rights   

Your Option or this Agreement does not give you the right to be retained by the
Company (or any Parent or any Subsidiaries or Affiliates) in any capacity. The
Company (or any Parent and any Subsidiaries or Affiliates) reserves the right to
terminate your Service at any time and for any reason.

 

This Option and the Shares subject to the Option are not intended to constitute
or replace any pension rights or compensation and are not to be considered
compensation of a continuing or recurring nature, or part of your normal or
expected compensation, and in no way represent any portion of your salary,
compensation or other remuneration for any purpose, including but not limited
to, calculating any severance, resignation, termination, redundancy, dismissal,
end of service payments, bonuses, long-service awards, pension or retirement
benefits or similar payments.

 

6



--------------------------------------------------------------------------------

15.    Shareholder Rights    You, or your estate, shall have no rights as a
shareholder of the Company with regard to the Option until you have been issued
the applicable Shares by the Company and have satisfied all other conditions
specified in Section 4(g) of the Plan. No adjustment shall be made for cash or
stock dividends or other rights for which the record date is prior to the date
when such applicable Shares are issued, except as provided in the Plan. 16.   
Adjustments    In the event of a stock split, a stock dividend or a similar
change in the Company stock, the number of Shares covered by this Option
(rounded down to the nearest whole number) and the Exercise Price per Share may
be adjusted pursuant to the Plan. Your Option shall be subject to the terms of
the agreement of merger, liquidation or reorganization in the event the Company
is subject to such corporate activity. 17.    Legends    All certificates
representing the Shares issued upon exercise of this Option may, where
applicable, have endorsed thereon the following legends and any other legend the
Company determines appropriate:      

“THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO CERTAIN RESTRICTIONS
ON TRANSFER AND OPTIONS TO PURCHASE SUCH SHARES SET FORTH IN AN AGREEMENT
BETWEEN THE COMPANY AND THE REGISTERED HOLDER, OR HIS OR HER PREDECESSOR IN
INTEREST. A COPY OF SUCH AGREEMENT IS ON FILE AT THE PRINCIPAL OFFICE OF THE
COMPANY AND WILL BE FURNISHED UPON WRITTEN REQUEST TO THE SECRETARY OF THE
COMPANY BY THE HOLDER OF RECORD OF THE SHARES REPRESENTED BY THIS CERTIFICATE.”

     

“THE SHARES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT
OF 1933, AS AMENDED, AND MAY NOT BE SOLD, PLEDGED, OR OTHERWISE TRANSFERRED
WITHOUT AN EFFECTIVE REGISTRATION THEREOF UNDER SUCH ACT OR AN OPINION OF
COUNSEL, SATISFACTORY TO THE COMPANY AND ITS COUNSEL, THAT SUCH REGISTRATION IS
NOT REQUIRED.”

 

7



--------------------------------------------------------------------------------

18.    Applicable Law    This Agreement will be interpreted and enforced under
the laws of the State of Colorado without reference to the conflicts of law
provisions thereof and any action relating to this Agreement must be brought in
state or federal courts located in Salt Lake County, Utah. 19.    Binding
Effect; No Third Party Beneficiaries    This Agreement shall be binding upon and
inure to the benefit of the Company and you and any respective heirs,
representatives, successors and permitted assigns. This Agreement shall not
confer any rights or remedies upon any person other than the Company and you and
any respective heirs, representatives, successors and permitted assigns. The
parties agree that this Agreement shall survive the settlement or termination of
the Award. 20.    Voluntary Participant    You acknowledge that you are
voluntarily participating in the Plan. 21.    No Rights to Future Awards    Your
rights, if any, in respect of or in connection with this Option or any other
Awards are derived solely from the discretionary decision of the Company to
permit you to participate in the Plan and to benefit from a discretionary future
Award. By accepting this Option, you expressly acknowledge that there is no
obligation on the part of the Company to continue the Plan and/or grant any
additional Awards to you or benefits in lieu of Options or any other Awards even
if Awards have been granted repeatedly in the past. All decisions with respect
to future Awards, if any, will be at the sole discretion of the Committee. 22.
   Future Value    The future value of the underlying Shares is unknown and
cannot be predicted with certainty. If the underlying Shares do not increase in
value after the Date of Option Grant, the Option will have little or no value.
If you exercise the Option and obtain Shares, the value of the Shares acquired
upon exercise may increase or decrease in value, even below the Exercise Price.
23.    No Advice Regarding Grant    The Company has not provided any tax, legal
or financial advice, nor has the Company made any recommendations regarding your
participation in the Plan, or your acquisition or sale of the underlying Shares.
You are hereby advised to consult with your own personal tax, legal and
financial advisors regarding your participation in the Plan before taking any
action related to the Plan.

 

8



--------------------------------------------------------------------------------

24.    No Right to Damages    You will have no right to bring a claim or to
receive damages if any portion of the Option is cancelled or expires
unexercised. The loss of existing or potential profit in the Option will not
constitute an element of damages in the event of the termination of your Service
for any reason, even if the termination is in violation of an obligation of the
Company or a Parent or a Subsidiary or an Affiliate to you. 25.    Data Privacy
   You hereby explicitly and unambiguously consent to the collection, use and
transfer, in electronic or other form, of your personal data as described in
this document by the Company for the exclusive purpose of implementing,
administering and managing your participation in the Plan. You understand that
the Company holds certain personal information about you, including, but not
limited to, name, home address and telephone number, date of birth, social
security or insurance number or other identification number, salary,
nationality, job title, any shares of stock or directorships held in the
Company, details of all Awards or any other entitlement to Shares awarded,
cancelled, purchased, exercised, vested, unvested or outstanding in your favor
for the purpose of implementing, managing and administering the Plan (“Data”).
You understand that the Data may be transferred to any third parties assisting
in the implementation, administration and management of the Plan, that these
recipients may be located in your country or elsewhere and that the recipient
country may have different data privacy laws and protections than your country.
You may request a list with the names and addresses of any potential recipients
of the Data by contacting the Company. You authorize the recipients to receive,
possess, use, retain and transfer the Data, in electronic or other form, for the
purposes of implementing, administering and managing your participation in the
Plan, including any requisite transfer of such Data, as may be required to a
broker or other third party with whom you may elect to deposit any Shares
acquired under the Plan. You understand that Data will be held only as long as
is necessary to implement, administer and manage participation in the Plan. You
understand that you may view your Data, request additional information about the
storage and processing of the Data, require any necessary amendments to the Data
or refuse or withdraw the consents herein, in any case without cost, by
contacting the Committee in writing. You understand that refusing or withdrawing
consent may affect your ability to participate in the Plan. 26.    Other
Information    You agree to receive shareholder information, including copies of
any annual report, proxy statement and periodic report, from the Company’s
website at www.lifevantage.com, if the Company wishes to provide such
information through its website. You acknowledge that copies of the Plan, Plan
prospectus, Plan information and stockholder information are also available upon
written or telephonic request to the Committee and/or the Board.

 

9



--------------------------------------------------------------------------------

27.    Nondisclosure of Confidential Information    You acknowledge that the
businesses of the Company is highly competitive and that the Company’s
strategies, methods, books, records, and documents, technical information
concerning their products, equipment, services, and processes, procurement
procedures and pricing techniques, the names of and other information (such as
credit and financial data) concerning former, present or prospective customers
and business affiliates, all comprise confidential business information and
trade secrets which are valuable, special, and unique assets which the Company
uses in their business to obtain a competitive advantage over competitors. You
further acknowledge that protection of such confidential business information
and trade secrets against unauthorized disclosure and use is of critical
importance to the Company in maintaining its competitive position. You
acknowledge that by reason of your duties to and association with the Company,
you have had and will have access to and have and will become informed of
confidential business information which is a competitive asset of the Company.
You hereby agree that you will not, at any time during or after employment, make
any unauthorized disclosure of any confidential business information or trade
secrets of the Company, or make any use thereof, except in the carrying out of
services responsibilities. You shall take all necessary and appropriate steps to
safeguard confidential business information and protect it against disclosure,
misappropriation, misuse, loss and theft. Confidential business information
shall not include information in the public domain (but only if the same becomes
part of the public domain through a means other than a disclosure prohibited
hereunder). The above notwithstanding, a disclosure shall not be unauthorized if
(i) it is required by law or by a court of competent jurisdiction or (ii) it is
in connection with any judicial, arbitration, dispute resolution or other legal
proceeding in which your legal rights and obligations as a service provider or
under this Agreement are at issue; provided, however, that you shall, to the
extent practicable and lawful in any such events, give prior notice to the
Company of your intent to disclose any such confidential business information in
such context so as to allow the Company an opportunity (which you will not
oppose) to obtain such protective orders or similar relief with respect thereto
as may be deemed appropriate. Any information not specifically related to the
Company would not be considered confidential to the Company.

 

10



--------------------------------------------------------------------------------

      The Company will be entitled to enforce its rights under this Agreement
specifically, to recover damages by reason of any breach of any provision of
this Agreement and to exercise all other rights to which it may be entitled. You
agree and acknowledge that money damages may not be an adequate remedy for
breach of the provisions of this Agreement and that the Company may in its sole
discretion apply to any court of law or equity of competent jurisdiction for
specific performance and/or injunctive relief in order to enforce or prevent any
violations of the provisions of this Agreement. 28.    Further Assistance    You
agree to provide assistance reasonably requested by the Company in connection
with actions taken by you while providing services to the Company, including but
not limited to assistance in connection with any lawsuits or other claims
against the Company arising from events during the period in which you rendered
service to the Company. 29.    Notice    All notices, requests, demands, claims,
and other communications under this Agreement shall be in writing. Any notice,
request, demand, claim, or other communication under this Agreement shall be
deemed duly given if (and then two business days after) it is sent by registered
or certified mail, return receipt requested, postage prepaid, and addressed to
the intended recipient at the address set forth below the recipient’s signature
to this Agreement. Either party to this Agreement may send any notice, request,
demand, claim, or other communication under this Agreement to the intended
recipient at such address using any other means (including personal delivery,
expedited courier, messenger service, telecopy, ordinary mail, or electronic
mail), but no such notice, request, demand, claim, or other communication shall
be deemed to have been duly given unless and until it actually is received by
the intended recipient. Either party to this Agreement may change the address to
which notices, requests, demands, claims, and other communications hereunder are
to be delivered by giving the other party notice in the manner set forth in this
section.

 

 

In consideration of the Company granting you this Option, please acknowledge
your agreement to fully comply with all of the terms and conditions described
above and in the Plan and Plan prospectus by signing this Agreement in the space
provided in the cover sheet and returning it promptly to:

LIFEVANTAGE CORPORATION

Attention: Corporate Secretary

11545 WEST BERNARDO COURT, SUITE 301

SAN DIEGO CA 92127

 

11



--------------------------------------------------------------------------------

LIFEVANTAGE CORPORATION

NOTICE OF EXERCISE OF INCENTIVE STOCK OPTION BY OPTIONEE

Lifevantage Corporation

11545 West Bernardo Court, Suite 301

San Diego, California 92127

Attention: Secretary

 

Re: Exercise of Incentive Stock Option to Purchase Shares of Company Stock

 

                     Douglas C. Robinson                                

                     NAME OF OPTIONEE

Pursuant to the Incentive Stock Option Agreement dated March 15, 2011 between
Lifevantage Corporation, a Colorado corporation, (the “Company”) and me, made
pursuant to the 2010 Long-Term Incentive Plan (the “Plan”), I hereby request to
purchase              Shares (whole number only and must be not less than
twenty-five Shares or the remaining number of vested Shares subject to this
Option) of common stock of the Company (the “Shares”), at the exercise price of
$1.20 per Share. I am hereby making full payment of the aggregate exercise price
by one or more of the following forms of payment in accordance with the whole
number percentages that I have provided below. I further understand and agree
that I will timely satisfy any and all applicable tax withholding obligations as
a condition of this Option exercise.

 

Percentage

of Payment

          

Form of Payment As Provided In the Incentive Stock Option Agreement

                %

      

Cash/My Personal Check/Cashier’s Check/Money Order (payable to

“Lifevantage Corporation”)

                %

       Surrender of vested Shares (Valued At Their Fair Market Value) Owned

100%

       By Me For More Than Six (6) Months

 

Check one:

           ¨   The Shares certificate is to be issued and registered in my name
only.            ¨   The Shares certificate is to be issued and registered in my
name and my spouse’s name.                                           
                                         
                                         
                                                                               
        [PRINT SPOUSE’S NAME, IF CHECKING SECOND BOX]              Check one (if
checked second box above):              ¨ Community Property or ¨ Joint Tenants
With Right of Survivorship

I acknowledge that I have received, understand and continue to be bound by all
of the terms and conditions set forth in the Plan, Plan prospectus and in the
Incentive Stock Option Agreement.

Dated:                                     

 

        (Optionee’s Signature)     (Spouse’s Signature)**     **Spouse must sign
this Notice of Exercise if listed above.                 (Full Address)    
(Full Address)

*THIS NOTICE OF EXERCISE MAY BE REVISED BY THE COMPANY AT ANY TIME WITHOUT
NOTICE.



--------------------------------------------------------------------------------

GRANT NO. XX

LIFEVANTAGE CORPORATION

2010 LONG-TERM INCENTIVE PLAN

NONSTATUTORY STOCK OPTION AGREEMENT

The Company hereby grants an Option to purchase Shares to the Optionee named
below. The terms and conditions of the Option are set forth in this cover sheet,
in the attached Nonstatutory Stock Option Agreement and in the Lifevantage
Corporation 2010 Long-Term Incentive Plan as it may be amended from time to
time. This cover sheet is incorporated into and a part of the attached
Nonstatutory Stock Option Agreement (together, the “Agreement”).

Date of Option Grant: March 15, 2011

Name of Optionee: Douglas C. Robinson

Number of Shares Covered by Option: 366,667

Exercise Price per Share: $1.20

Fair Market Value of a Share on Date of Option Grant: $0.75

Expiration Date: March 14, 2021

Vesting Calculation Date: March 15, 2011

Vesting Schedule:

Subject to all the terms of the Agreement and your continued Service, your right
to purchase Shares under this Option shall vest as to all 366,667 Shares on
June 30, 2013. In all cases, the resulting aggregate number of vested Shares
will be rounded down to the nearest whole number. No Shares subject to this
Option will vest after your Service has terminated for any reason.

By signing this cover sheet, you agree to all of the terms and conditions
described in the Agreement and in the Plan and the Plan’s prospectus. You are
also acknowledging receipt of this Agreement and a copy of the Plan and the
Plan’s prospectus.

 

Optionee:

  

 

      (Signature)   

Company:

  

 

      (Signature)   

Title:

  

 

  

Attachment



--------------------------------------------------------------------------------

LIFEVANTAGE CORPORATION

2010 LONG-TERM INCENTIVE PLAN

NONSTATUTORY STOCK OPTION AGREEMENT

 

1.    The Plan and Other Agreements   

The text of the Plan is incorporated in this Agreement by reference. Certain
capitalized terms used in this Agreement are defined in the Plan; provided,
however, the term “Cause,” as used herein, shall have the meaning ascribed to it
in that certain employment agreement by and between you and the Company
effective as of March 15, 2011, as amended from time to time.

 

This Agreement and the Plan constitute the entire understanding between you and
the Company regarding this Option. Any prior agreements, commitments or
negotiations concerning this Option are superseded.

2.    Nonstatutory Stock Option   

This Option is not intended to be an Incentive Stock Option under section 422 of
the Code and will be interpreted accordingly.

 

This Option is not intended to be deferred compensation under section 409A of
the Code and will be interpreted accordingly.

3.    Vesting    This Option is only exercisable before it expires and only with
respect to the vested portion of the Option. This Option will vest according to
the Vesting Schedule described in the cover sheet of this Agreement. 4.    Term
   Your Option will expire in all cases no later than the close of business at
Company headquarters on the Expiration Date, as shown on the cover sheet. Your
Option may expire earlier if your Service terminates, as described in Sections
5, 6 and 7 below or on the date on which the Option is cancelled (and not
substituted or assumed) pursuant to a Change in Control or merger or acquisition
or reorganization or similar transaction involving the Company. 5.   
Termination of Service - General    If, while the Option is outstanding, your
Service terminates for any reason, other than being terminated by the Company
for Cause or due to your death or Disability, then the unvested portion of your
Option shall be forfeited without consideration and shall immediately expire on
your Termination Date and the vested portion of your Option will expire at the
earlier of (i) the close of business at Company headquarters on the date that is
three (3) months after your Termination Date, (ii) the Expiration Date set forth
in the attached cover sheet and further described in Section 4 above, or (iii)
the date on which the Option is cancelled (and not substituted or assumed)
pursuant to a Change in Control or merger or acquisition or reorganization or
similar transaction involving the Company. In no event is the Option exercisable
after the Expiration Date.

 

2



--------------------------------------------------------------------------------

6.    Termination of Service for Cause    If your Service is terminated by the
Company for Cause or if you commit an act(s) of Cause while this Option is
outstanding, as determined by the Committee in its sole discretion, then you
shall immediately forfeit all rights to your Option without consideration,
including any vested portion of the Option, and the entire Option shall
immediately expire, and any rights, payments and benefits with respect to the
Option shall be subject to reduction or recoupment in accordance with the
Clawback Policy and the Plan. For avoidance of doubt, your Service shall also be
deemed to have been terminated for Cause by the Company if, after your Service
has otherwise terminated, facts and circumstances are discovered that would have
justified a termination for Cause, including, without limitation, your violation
of Company policies or breach of confidentiality or other restrictive covenants
or conditions that may apply to you prior to or after your Termination Date. 7.
   Termination of Service due to Death or Disability    If your Service
terminates because of your death or Disability, then the unvested portion of
your Option shall be forfeited without consideration and shall immediately
expire on your Termination Date and the vested portion of your Option will
expire at the earlier of (i) the close of business at Company headquarters on
the date that is twelve (12) months after your Termination Date, (ii) the
Expiration Date set forth in the attached cover sheet and further described in
Section 4 above, or (iii) the date on which the Option is cancelled (and not
substituted or assumed) pursuant to a Change in Control or merger or acquisition
or similar transaction involving the Company. In no event is the Option
exercisable after the Expiration Date. If your Service terminated due to your
death, then your estate may exercise the vested portion of your Option during
the foregoing post-Service exercise period. 8.    Leaves of Absence   

For purposes of this Option, your Service does not terminate when you go on a
bona fide leave of absence that was approved by the Company in writing, if the
terms of the leave provide for continued Service crediting, or when continued
Service crediting is required by applicable law. Your Service terminates in any
event when the approved leave ends unless you immediately return to active work.

 

The Company determines which leaves count for this purpose (along with
determining the effect of a leave of absence on vesting of the Option), and when
your Service terminates for all purposes under the Plan.

 

3



--------------------------------------------------------------------------------

9.    Notice of Exercise   

When you wish to exercise this Option, you must notify the Company by filing a
“Notice of Exercise” form at the address given on the form. Your notice must
specify how many Shares you wish to purchase. Your notice must also specify how
your Shares should be registered (in your name only or in your and your spouse’s
names as community property or as joint tenants with right of survivorship). The
notice will be effective when it is received by the Company.

 

If someone else wants to exercise this Option after your death, that person must
prove to the Company’s satisfaction that he or she is entitled to do so.

10.    Form of Payment   

When you submit your notice of exercise, you must include payment of the
Exercise Price for the Shares you are purchasing. Payment may be made in one (or
a combination) of the following forms:

 

      •   

Cash, your personal check, a cashier’s check or a money order.

     

•

 

 

  

Shares which have already been owned by you for more than six (6) months and
which are surrendered to the Company. The Fair Market Value of the Shares,
determined as of the effective date of the Option exercise, will be applied to
the Exercise Price.

      •   

To the extent a public market for the Shares exists as determined by the
Company, by Cashless Exercise through delivery (on a form prescribed by the
Company) of an irrevocable direction to a securities broker to sell Shares and
to deliver all or part of the sale proceeds to the Company in payment of the
aggregate Exercise Price.

11.    Withholding Taxes   

You will be solely responsible for payment of any and all applicable taxes
associated with this Option.

 

You will not be allowed to exercise this Option unless you make acceptable
arrangements to pay any withholding or other taxes that may be due as a result
of the Option exercise or sale of Shares acquired under this Option.

 

4



--------------------------------------------------------------------------------

12.    Restrictions on Exercise and Resale   

By signing this Agreement, you agree not to (i) exercise this Option (“Exercise
Prohibition”), or (ii) sell, transfer, dispose of, pledge, hypothecate, make any
short sale of, or otherwise effect a similar transaction of any Shares acquired
under this Option (each a “Sale Prohibition”) at a time when applicable laws,
regulations or Company or underwriter trading policies prohibit the exercise or
disposition of Shares. The Company will not permit you to exercise this Option
if the issuance of Shares at that time would violate any law or regulation. The
Company shall have the right to designate one or more periods of time, each of
which generally will not exceed one hundred eighty (180) days in length
(provided however, that such period may be extended in connection with the
Company’s release (or announcement of release) of earnings results or other
material news or events), and to impose an Exercise Prohibition and/or Sale
Prohibition, if the Company determines (in its sole discretion) that such
limitation(s) is needed in connection with a public offering of Shares or to
comply with an underwriter’s request or trading policy, or could in any way
facilitate a lessening of any restriction on transfer pursuant to the Securities
Act or any state securities laws with respect to any issuance of securities by
the Company, facilitate the registration or qualification of any securities by
the Company under the Securities Act or any state securities laws, or facilitate
the perfection of any exemption from the registration or qualification
requirements of the Securities Act or any applicable state securities laws for
the issuance or transfer of any securities. The Company may issue stop/transfer
instructions and/or appropriately legend any stock certificates issued pursuant
to this Option in order to ensure compliance with the foregoing. Any such
Exercise Prohibition shall not alter the vesting schedule set forth in this
Agreement other than to limit the periods during which this Option shall be
exercisable.

 

If the sale of Shares under the Plan is not registered under the Securities Act,
but an exemption is available which requires an investment or other
representation, you shall represent and agree at the time of exercise that the
Shares being acquired upon exercise of this Option are being acquired for
investment, and not with a view to the sale or distribution thereof, and shall
make such other representations as are deemed necessary or appropriate by the
Company and its counsel.

 

You may also be required, as a condition of exercise of this Option, to enter
into any Company shareholder agreement or other agreements that are applicable
to shareholders.

13.    Transfer of Option    Prior to your death, only you may exercise this
Option. You cannot transfer, assign, alienate, pledge, attach, sell, or encumber
this Option. If you attempt to do any of these things, this Option will
immediately become invalid. You may, however, dispose of this Option in your
will or it may be transferred by the laws of descent and distribution.
Regardless of any marital property settlement agreement, the Company is not
obligated to honor a notice of exercise from your spouse, nor is the Company
obligated to recognize your spouse’s interest in your Option in any other way.

 

5



--------------------------------------------------------------------------------

14.    Retention Rights   

Your Option or this Agreement does not give you the right to be retained by the
Company (or any Parent or any Subsidiaries or Affiliates) in any capacity. The
Company (or any Parent and any Subsidiaries or Affiliates) reserves the right to
terminate your Service at any time and for any reason.

 

This Option and the Shares subject to the Option are not intended to constitute
or replace any pension rights or compensation and are not to be considered
compensation of a continuing or recurring nature, or part of your normal or
expected compensation, and in no way represent any portion of your salary,
compensation or other remuneration for any purpose, including but not limited
to, calculating any severance, resignation, termination, redundancy, dismissal,
end of service payments, bonuses, long-service awards, pension or retirement
benefits or similar payments.

15.    Shareholder Rights    You, or your estate, shall have no rights as a
shareholder of the Company with regard to the Option until you have been issued
the applicable Shares by the Company and have satisfied all other conditions
specified in Section 4(g) of the Plan. No adjustment shall be made for cash or
stock dividends or other rights for which the record date is prior to the date
when such applicable Shares are issued, except as provided in the Plan. 16.   
Adjustments    In the event of a stock split, a stock dividend or a similar
change in the Company stock, the number of Shares covered by this Option
(rounded down to the nearest whole number) and the Exercise Price per Share may
be adjusted pursuant to the Plan. Your Option shall be subject to the terms of
the agreement of merger, liquidation or reorganization in the event the Company
is subject to such corporate activity. 17.    Legends    All certificates
representing the Shares issued upon exercise of this Option may, where
applicable, have endorsed thereon the following legends and any other legend the
Company determines appropriate:      

“THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO CERTAIN RESTRICTIONS
ON TRANSFER AND OPTIONS TO PURCHASE SUCH SHARES SET FORTH IN AN AGREEMENT
BETWEEN THE COMPANY AND THE REGISTERED HOLDER, OR HIS OR HER PREDECESSOR IN
INTEREST. A COPY OF SUCH AGREEMENT IS ON FILE AT THE PRINCIPAL OFFICE OF THE
COMPANY AND WILL BE FURNISHED UPON WRITTEN REQUEST TO THE SECRETARY OF THE
COMPANY BY THE HOLDER OF RECORD OF THE SHARES REPRESENTED BY THIS CERTIFICATE.”

 

6



--------------------------------------------------------------------------------

     

“THE SHARES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT
OF 1933, AS AMENDED, AND MAY NOT BE SOLD, PLEDGED, OR OTHERWISE TRANSFERRED
WITHOUT AN EFFECTIVE REGISTRATION THEREOF UNDER SUCH ACT OR AN OPINION OF
COUNSEL, SATISFACTORY TO THE COMPANY AND ITS COUNSEL, THAT SUCH REGISTRATION IS
NOT REQUIRED.”

18.    Applicable Law    This Agreement will be interpreted and enforced under
the laws of the State of Colorado without reference to the conflicts of law
provisions thereof and any action relating to this Agreement must be brought in
state or federal courts located in Salt Lake County, Utah. 19.    Binding
Effect; No Third Party Beneficiaries    This Agreement shall be binding upon and
inure to the benefit of the Company and you and any respective heirs,
representatives, successors and permitted assigns. This Agreement shall not
confer any rights or remedies upon any person other than the Company and you and
any respective heirs, representatives, successors and permitted assigns. The
parties agree that this Agreement shall survive the settlement or termination of
the Award. 20.    Voluntary Participant    You acknowledge that you are
voluntarily participating in the Plan. 21.    No Rights to Future Awards    Your
rights, if any, in respect of or in connection with this Option or any other
Awards are derived solely from the discretionary decision of the Company to
permit you to participate in the Plan and to benefit from a discretionary future
Award. By accepting this Option, you expressly acknowledge that there is no
obligation on the part of the Company to continue the Plan and/or grant any
additional Awards to you or benefits in lieu of Options or any other Awards even
if Awards have been granted repeatedly in the past. All decisions with respect
to future Awards, if any, will be at the sole discretion of the Committee. 22.
   Future Value    The future value of the underlying Shares is unknown and
cannot be predicted with certainty. If the underlying Shares do not increase in
value after the Date of Option Grant, the Option will have little or no value.
If you exercise the Option and obtain Shares, the value of the Shares acquired
upon exercise may increase or decrease in value, even below the Exercise Price.

 

7



--------------------------------------------------------------------------------

23.    No Advice Regarding Grant    The Company has not provided any tax, legal
or financial advice, nor has the Company made any recommendations regarding your
participation in the Plan, or your acquisition or sale of the underlying Shares.
You are hereby advised to consult with your own personal tax, legal and
financial advisors regarding your participation in the Plan before taking any
action related to the Plan.

 

8



--------------------------------------------------------------------------------

24.    No Right to Damages    You will have no right to bring a claim or to
receive damages if any portion of the Option is cancelled or expires
unexercised. The loss of existing or potential profit in the Option will not
constitute an element of damages in the event of the termination of your Service
for any reason, even if the termination is in violation of an obligation of the
Company or a Parent or a Subsidiary or an Affiliate to you. 25.    Data Privacy
   You hereby explicitly and unambiguously consent to the collection, use and
transfer, in electronic or other form, of your personal data as described in
this document by the Company for the exclusive purpose of implementing,
administering and managing your participation in the Plan. You understand that
the Company holds certain personal information about you, including, but not
limited to, name, home address and telephone number, date of birth, social
security or insurance number or other identification number, salary,
nationality, job title, any shares of stock or directorships held in the
Company, details of all Awards or any other entitlement to Shares awarded,
cancelled, purchased, exercised, vested, unvested or outstanding in your favor
for the purpose of implementing, managing and administering the Plan (“Data”).
You understand that the Data may be transferred to any third parties assisting
in the implementation, administration and management of the Plan, that these
recipients may be located in your country or elsewhere and that the recipient
country may have different data privacy laws and protections than your country.
You may request a list with the names and addresses of any potential recipients
of the Data by contacting the Company. You authorize the recipients to receive,
possess, use, retain and transfer the Data, in electronic or other form, for the
purposes of implementing, administering and managing your participation in the
Plan, including any requisite transfer of such Data, as may be required to a
broker or other third party with whom you may elect to deposit any Shares
acquired under the Plan. You understand that Data will be held only as long as
is necessary to implement, administer and manage participation in the Plan. You
understand that you may view your Data, request additional information about the
storage and processing of the Data, require any necessary amendments to the Data
or refuse or withdraw the consents herein, in any case without cost, by
contacting the Committee in writing. You understand that refusing or withdrawing
consent may affect your ability to participate in the Plan. 26.    Other
Information    You agree to receive shareholder information, including copies of
any annual report, proxy statement and periodic report, from the Company’s
website at www.lifevantage.com, if the Company wishes to provide such
information through its website. You acknowledge that copies of the Plan, Plan
prospectus, Plan information and stockholder information are also available upon
written or telephonic request to the Committee and/or the Board.

 

9



--------------------------------------------------------------------------------

27.    Nondisclosure of Confidential Information    You acknowledge that the
businesses of the Company is highly competitive and that the Company’s
strategies, methods, books, records, and documents, technical information
concerning their products, equipment, services, and processes, procurement
procedures and pricing techniques, the names of and other information (such as
credit and financial data) concerning former, present or prospective customers
and business affiliates, all comprise confidential business information and
trade secrets which are valuable, special, and unique assets which the Company
uses in their business to obtain a competitive advantage over competitors. You
further acknowledge that protection of such confidential business information
and trade secrets against unauthorized disclosure and use is of critical
importance to the Company in maintaining its competitive position. You
acknowledge that by reason of your duties to and association with the Company,
you have had and will have access to and have and will become informed of
confidential business information which is a competitive asset of the Company.
You hereby agree that you will not, at any time during or after employment, make
any unauthorized disclosure of any confidential business information or trade
secrets of the Company, or make any use thereof, except in the carrying out of
services responsibilities. You shall take all necessary and appropriate steps to
safeguard confidential business information and protect it against disclosure,
misappropriation, misuse, loss and theft. Confidential business information
shall not include information in the public domain (but only if the same becomes
part of the public domain through a means other than a disclosure prohibited
hereunder). The above notwithstanding, a disclosure shall not be unauthorized if
(i) it is required by law or by a court of competent jurisdiction or (ii) it is
in connection with any judicial, arbitration, dispute resolution or other legal
proceeding in which your legal rights and obligations as a service provider or
under this Agreement are at issue; provided, however, that you shall, to the
extent practicable and lawful in any such events, give prior notice to the
Company of your intent to disclose any such confidential business information in
such context so as to allow the Company an opportunity (which you will not
oppose) to obtain such protective orders or similar relief with respect thereto
as may be deemed appropriate. Any information not specifically related to the
Company would not be considered confidential to the Company.

 

10



--------------------------------------------------------------------------------

      The Company will be entitled to enforce its rights under this Agreement
specifically, to recover damages by reason of any breach of any provision of
this Agreement and to exercise all other rights to which it may be entitled. You
agree and acknowledge that money damages may not be an adequate remedy for
breach of the provisions of this Agreement and that the Company may in its sole
discretion apply to any court of law or equity of competent jurisdiction for
specific performance and/or injunctive relief in order to enforce or prevent any
violations of the provisions of this Agreement. 28.    Further Assistance    You
agree to provide assistance reasonably requested by the Company in connection
with actions taken by you while providing services to the Company, including but
not limited to assistance in connection with any lawsuits or other claims
against the Company arising from events during the period in which you rendered
service to the Company. 29.    Notice    All notices, requests, demands, claims,
and other communications under this Agreement shall be in writing. Any notice,
request, demand, claim, or other communication under this Agreement shall be
deemed duly given if (and then two business days after) it is sent by registered
or certified mail, return receipt requested, postage prepaid, and addressed to
the intended recipient at the address set forth below the recipient’s signature
to this Agreement. Either party to this Agreement may send any notice, request,
demand, claim, or other communication under this Agreement to the intended
recipient at such address using any other means (including personal delivery,
expedited courier, messenger service, telecopy, ordinary mail, or electronic
mail), but no such notice, request, demand, claim, or other communication shall
be deemed to have been duly given unless and until it actually is received by
the intended recipient. Either party to this Agreement may change the address to
which notices, requests, demands, claims, and other communications hereunder are
to be delivered by giving the other party notice in the manner set forth in this
section.

 

 

In consideration of the Company granting you this Option, please acknowledge
your

agreement to fully comply with all of the terms and conditions described above
and in the Plan

and Plan prospectus by signing this Agreement in the space provided in the cover
sheet and

returning it promptly to:

LIFEVANTAGE CORPORATION

Attention: Corporate Secretary

11545 WEST BERNARDO COURT, SUITE 301

SAN DIEGO CA 92127

 

11



--------------------------------------------------------------------------------

LIFEVANTAGE CORPORATION

NOTICE OF EXERCISE OF NONSTATUTORY STOCK OPTION BY OPTIONEE

Lifevantage Corporation

11545 West Bernardo Court, Suite 301

San Diego, California 92127

Attention: Secretary

 

Re: Exercise of Nonstatutory Stock Option to Purchase Shares of Company Stock

 

                     Douglas C. Robinson                                

                     NAME OF OPTIONEE

Pursuant to the Nonstatutory Stock Option Agreement dated March 15, 2011 between
Lifevantage Corporation, a Colorado corporation, (the “Company”) and me, made
pursuant to the 2010 Long-Term Incentive Plan (the “Plan”), I hereby request to
purchase              Shares (whole number only and must be not less than
twenty-five Shares or the remaining number of vested Shares subject to this
Option) of common stock of the Company (the “Shares”), at the exercise price of
$1.20 per Share. I am hereby making full payment of the aggregate exercise price
by one or more of the following forms of payment in accordance with the whole
number percentages that I have provided below. I further understand and agree
that I will timely satisfy any and all applicable tax withholding obligations as
a condition of this Option exercise.

 

Percentage

of Payment

          

Form of Payment As Provided In the Nonstatutory Stock Option Agreement

                %

      

Cash/My Personal Check/Cashier’s Check/Money Order (payable to

“Lifevantage Corporation”)

                %

       Surrender of vested Shares (Valued At Their Fair Market Value) Owned

100%

       By Me For More Than Six (6) Months

 

Check one:

           ¨   The Shares certificate is to be issued and registered in my name
only.            ¨   The Shares certificate is to be issued and registered in my
name and my spouse’s name.                                           
                                         
                                         
                                                                               
        [PRINT SPOUSE’S NAME, IF CHECKING SECOND BOX]              Check one (if
checked second box above):              ¨ Community Property or ¨ Joint Tenants
With Right of Survivorship

I acknowledge that I have received, understand and continue to be bound by all
of the terms and conditions set forth in the Plan, Plan prospectus and in the
Nonstatutory Stock Option Agreement.

Dated:                                     

 

        (Optionee’s Signature)     (Spouse’s Signature)**     **Spouse must sign
this Notice of Exercise if listed above.                 (Full Address)    
(Full Address)

*THIS NOTICE OF EXERCISE MAY BE REVISED BY THE COMPANY AT ANY TIME WITHOUT
NOTICE.